Citation Nr: 0608078	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-16 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDING OF FACT

The objective and competent medical evidence of record shows 
that the veteran's service-connected diabetes mellitus 
requires insulin and a restricted diet, but not the 
regulation of occupational and recreational activities.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code (DC) 7913 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service records document that the veteran served in the 
Republic of Vietnam.

Post service, VA medical records, dated from 2002 to 2004, 
reveal a diagnosis of diabetes mellitus and that the veteran 
was treated with daily injections of insulin.  Between June 
2002 and February 2004, the veteran was seen regularly at a 
VA outpatient clinic to monitor his diabetes mellitus.  

When he was seen in June 2002, he weighed 268 pounds and was 
five feet 11 inches tall.  A diabetic visual foot inspection 
revealed normal skin color, a warm temperature and lesions.  
The veteran's hypertension was under poor control.  

According to a VA outpatient record dated July 2002, the 
veteran's diabetes was under good control and he was 
counseled on the healthy benefits of exercise.  He weighed 
271 pounds.

According to a December 2002 VA record, the veteran said he 
felt fatigued during the previous two years.  His obesity was 
noted.

In May 2003, the RO granted service connection for diabetes 
mellitus, evaluated as 20 percent disabling.

VA medical records in September and October 2003 reveal the 
veteran consulted with a physical therapist.  Physical 
therapy was designed to assist the veteran in recuperating 
from his right hip replacement surgery.  The record noted 
that the veteran gained more than 50 pounds over the past 10 
years and had not followed his diet prior to the appointment.  
No foot lesions were present, the veteran weighed 264 pounds, 
and he was counseled on the healthy aspects of exercise.  A 
bland, high fiber 1,800 kilocalorie American Diabetic 
Association (ADA) diet low in cholesterol, salt and sodium 
was prescribed.  

A record dated December 2003 revealed that the veteran 
exercised twice a week by walking in a swimming pool.  His 
nutritional status was assessed as mildly compromised.

According to a February 2004 VA medical record, the veteran 
weighed 271.5 pounds, and his nutritional status was assessed 
as mildly compromised.  The veteran received instructions to 
continue with the current diet plan.  He also was encouraged 
to exercise "as able."

A March 2004 VA psychiatrist report revealed the veteran had 
second thoughts about his decision to take early retirement 
and developed drinking and marital problems.  He said he took 
early retirement because of problems with his right hip.  The 
VA doctor said that the veteran clearly had cut back on his 
activities.

In April 2004, the veteran, who was 58 years old, underwent a 
VA examination for diabetes.  The examiner reviewed the 
claims file.  In 1998, diabetes mellitus was diagnosed and 
insulin was prescribed after a period of weight loss, 
polyuria, and polydipsia.  The veteran weighed approximately 
270 pounds when the diabetes began.  The veteran reported 
some occasional hypoglycemic reactions, but no diabetic 
ketoacidosis.  He denied any significant eye problems and 
visited the ophthalmologist for regular follow-ups.  The 
veteran was short of breath when he walked rapidly or climbed 
stairs.  If he stood too long a time, mild swelling of his 
feet occurred.  He also complained of a nearly 30 year 
history of hypertension.

On examination, the veteran's eyes were negative for any 
evidence of diabetic changes.  There was no evidence of edema 
or lesions on the feet.  His abdomen was obese.  The examiner 
found evidence of renal insufficiency, but said there was not 
yet sufficient evidence to finding renal insufficiency was 
based on the veteran's diabetes in view of other factors, 
such as his hypertension.  

Also in April 2004, the veteran was referred for a VA 
psychological consultation after he complained of feeling 
increasingly depressed since he took early retirement and had 
hip replacement surgery.  He reported boredom and an 
irregular sleep cycle.  The record noted the veteran was less 
active in the wake of retirement and hip replacement surgery 
and that the veteran's weight would exacerbate his diabetes 
and other health problems.  He was counseled to increase his 
water-based exercises, even at the cost of buying a YMCA 
membership.  Other activities were recommended, such as 
hobbies, increased involvement in community affairs or even a 
resumption of some level of his work-related involvement in 
county or juvenile matters.  The veteran was to reflect on 
increasing his activity levels to make his free time more 
satisfying.


II.  Legal Analysis

A.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The VCAA and implementing 
regulations apply to the case at hand, and the requirements 
therein appear to have been met.

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in January 2003.  By this 
letter, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
letter, the veteran also was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.

Here, the noted "duty to assist" letter was issued prior to 
the appealed May 2003 rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield v. Nicholson, supra.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.


B.  Discussion

In accordance with 38 C.F.R. § 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

The Board here notes that this is a case where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
(Court) has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The veteran's service-connected diabetes mellitus is 
evaluated as 20 percent disabling under DC 7913.

Under DC 7913, a 20 percent rating is warranted for diabetes 
requiring insulin and restricted diet, or an oral 
hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, 
DC 7913.  A 40 percent rating requires insulin, a restricted 
diet, and regulation of activities.  Id.  A 60 percent rating 
is assigned when the condition requires insulin, a restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Id.  A 100 percent 
rating is assigned when more than one daily injection of 
insulin is required with restricted diet, and regulation of 
activities (avoiding strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength, or complications 
that would be compensable if separately evaluated.  Id.

Upon review of the competent and probative medical evidence 
of record, the Board is of the opinion that an initial rating 
in excess of 20 percent for the veteran's diabetes is not 
warranted.

The competent medical evidence shows the veteran takes 
insulin daily and has a restricted diet, but it does not show 
any regulation of activities due to his diabetes.  38 C.F.R. 
§ 4.119, DC 7913.

The veteran's diabetes was under good control, according to 
the VA medical records in July 2002, when he was counseled 
about the healthy benefits of exercise.  In October 2003 the 
veteran began physical therapy as a result of hip replacement 
surgery.  A record dated December 2003 revealed that the 
veteran exercised twice a week by walking in a swimming pool, 
which the veteran undertook as his post-operative physical 
therapy.  During a February 2004 VA nutritional assessment, 
when the veteran's nutritional status was checked as mildly 
compromised, he was again advised to exercise.

A March 2004 VA psychiatrist report in the record revealed 
the veteran had cut back on his activities after he took 
early retirement.  A VA examiner did not recommend any 
restriction or regulation of the veteran's activities when he 
was examined in April 2004.  That same month a VA 
psychologist also said that the veteran was less active.  The 
veteran was advised to increase his swimming pool exercises.  
Other activities were recommended, such as hobbies, increased 
involvement in community affairs and a resumption of some 
level of his work-related involvement in county or juvenile 
matters.  The veteran was to reflect on increasing his 
activity levels to make his free time more satisfying.

The medical evidence of record does not support any finding 
that the veteran's activities were regulated due to his 
service-connected diabetes mellitus such as to warrant a 
rating in excess of 20 percent.  See 38 C.F.R. § 4.119, DC 
7913.  Rather, VA records show the veteran was continually 
advised to engage in more exercise, especially physical 
therapy after his hip replacement.  None of the evidence 
indicates he was advised to regulate his activities.

The preponderance of the objective medical evidence does not 
support an initial rating in excess of 20 percent for the 
veteran's diabetes mellitus.  Moreover, the evidence is not 
so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.102 (2005).

There is no indication in the record of any unusual 
disability picture that application of regular schedular 
standards is impractical, especially in the absence of any 
allegation of marked interference with employment.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for any of his service-
connected diabetes, as the Court indicated can be done in 
this type of case.  Based upon the record, we find that at no 
time since the veteran filed his original claim for service 
connection in this matter has the disability on appeal been 
more disabling than as currently rated under the present 
decision of the Board.


ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


